DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/30/22, claims 1, 3, 6-10, 12-15, 17-24 are currently pending in the application, with claims 19-21 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informality:
Applicants are advised to rearrange the specification by placing the section titled “Brief Description of Drawing” from [104] in between sections [6] and  [7], to make it consistent with the guidelines provided in the MPEP 608.01(a).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-10, 12-15, 17, 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2014/0030519 A1), in view of Ilda et al. (US 2005/0165146 A1).
Regarding claim 1, Morimoto teaches an acryl-based pressure-sensitive adhesive composition, containing an acrylic emulsion-based polymer containing at least 70 to 99.5% by weight of a (meth)acrylic acid alkyl ester (A) and 0.5 to 10% by weight of a carboxyl-containing unsaturated monomer (B) (reads on acrylic polymer) as raw material monomers, and an ionic compound (Ab.). As the ionic compound, Morimoto teaches the ionic compound, such as those comprising an alkali metal cation for providing excellent antistatic property, preferably in an amount of 0.1 to 3 parts by wt. per 100 parts by wt. of the acrylic emulsion polymer [0098, 0138-0140]. Additionally, as the crosslinking agent for the acrylic polymer, the reference teaches epoxy compounds, isocyanate compounds, carbodiimide compounds and aziridine compounds [0090-0093], i.e. the reference does not mandate a metal-chelate crosslinking agent or a metal-containing crosslinking catalyst.
Morimoto is silent with regard to a composition comprising compound of Formula 1 of the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Ilda teaches pressure sensitive adhesive composition comprising a base component containing an acryl-based polymer, a cross-linking agent, and acetyl acetone, wherein the acetyl acetone component reduces the amount of formaldehyde generated from heating, or even when such formaldehyde generating compounds are not used, to reduce the amount of formaldehyde contained in the atmosphere or possibly trapped in the adhesive composition (Ab., [0002-0007], examples, ref. claims).
In view of the advantages taught in Ilda, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include acetyl acetone in Morimoto’s adhesive compositions with a reasonable expectation of success. Additionally, a skilled artisan would have found it obvious to include an alkali metal-containing ionic compound in an amount of 3 parts by wt., or noting that the prescribed range is only a preferred range, in an amount greater than 3 parts by wt. per 100 parts by wt. of the acrylic polymer, and reasonably expect the antistatic composition to be electrically conductive and materials and their properties are inseparable. Additionally, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With regard to claim 3, disclosed (meth)acrylate monomers in Morimoto [0046-0047] are capable of providing for the claimed units.
With regard to claim 6, Morimoto teaches claimed crosslinking agents [0090].
With regard to claim 7, Morimoto teaches claimed cation [0139-0140].
With regard to claims 8 and 9, Morimoto teaches anions within the scope of the claimed invention [0139], such as CF3SO3- and CF9SO3- (read on Formula 3), (CF3SO2)2N- and (C2F5SO2)2N- (read on Formula 4) and (CF3SO3)3C- (reads on Formula 5).
With regard to claim 10, Morimoto teaches ionic compound, preferably in an amount of 0.1 to 3 parts by wt. per 100 parts by wt. of the acrylic emulsion polymer [0098, 0138-0140]. As stated in paragraph 10 above, noting that the disclosed Morimoto teaches only preferred range, a skilled artisan would have found it obvious to utilize an ionic compound in an amount greater than 3.0, e.g. ranges close to 3.0, absent evidence of criticality for the claimed limitation.
With regard to claim 12, Ilda teaches acetylacetone (ab.) which has he following formula:

    PNG
    media_image1.png
    94
    170
    media_image1.png
    Greyscale

i.e. in claimed Formula 1, R1=R2=alkyl group having 1 carbon atom, R3=R4=H.
With regard to claim 13, Ilda teaches acetyl acetone, i.e. a diketone compound, for the purpose of trapping formaldehyde [0034]. Since a diketone substituted with one alkyl group at the carbon atom between the two carboxyl groups would have the same functional group (i.e. diketone) as acetyl acetone, a skilled artisan would reasonably expect diketones within the scope of the claimed invention to have a similar utility. The courts have held that a prima facie case of obviousness exists when chemical compounds have very close structural similarities (MPEP- 2144.09).
With regard to claim 14, Ilda teaches acetyl acetone in an amount of 0.01 to 2 parts by wt. per 100 parts by wt. of solid component of the base component containing (meth)acrylic polymer [0034].
With regard to claims 15, 17, 18 and 22, Morimoto teaches claimed crosslinking agents, preferably in an amount of 1.1 to 2.4 parts by wt. per 100 part of acrylic emulsion polymer solid matter [0090, 0097]. Noting that the disclosed range is the preferred range, as stated in paragraph 10 above, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
With regard to claims 23 and 24, Morimoto teaches acrylic polymers may include (meth)acrylate and carboxylic functional groups (Ab., ref. claims). The disclosed hydroxyl group-containing monomers are optional [0044, 0052-0055] and are not seen as essential components for the disclosed (meth)acrylic polymers.

Claims 1, 3, 6-10, 12-15, 17, 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2005/0244633 A1), in view of CN 103305157 A (‘157, machine translation, of record).
Regarding claim 1, Kobayashi teaches a pressure sensitive adhesive composition comprising a (meth)acryl-based polymer and an alkali metal salt (read on ionic compound) (Ab.), wherein the polymer may include crosslinking groups, such as carboxylic groups (as the sole crosslinkable group) ([0033, 0137, 0143], ref. claims). The reference further teaches that the alkali metal salt (reads on ionic compound) may be present in an amount of 0.01 to 5 parts by wt. per 100 parts by wt. of the (meth)acryl-based polymer, so as to provide for sufficient electrification property [0053-0054]. Additionally, disclosed crosslinking agents include an epoxy compound, an aziridine derivative, metal chelate compound etc. [0055, 0062], i.e. the  compositions do not require a metal-chelate crosslinking agent and/or a metal-containing crosslinking catalyst as essential component(s).
Kobayashi is silent with regard to a composition comprising compound of Formula 1 of the claimed invention (claim 1).
As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The secondary reference (CN ‘157, machine translation) teaches an adhesive comprising a (meth)acrylic copolymer having crosslinkable groups including carboxyl groups, a crosslinking agent, and an ionic salt as an antistatic agent (Ab, ref. claims, page 14, Embodiment 1). The reference further teaches a crosslinking inhibitor, such as acetylacetone, for inhibiting crosslinking.
Given the teaching in CN ’157 on advantages of an inhibitor in crosslinkable adhesive compositions, and the teaching in Kobayashi on crosslinkable (meth)acryl-based polymer adhesives, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include an inhibitor such as acetylacetone in Kobayashi’s adhesive compositions, and thereby arrive at the claimed invention (claim 1). A skilled artisan would reasonably expect the resultant composition comprising an ionic compound in overlapping amount to be electrically conductive, on the basis that the resultant composition may include same components as in the claimed invention and materials and their properties are inseparable.
With regard to claim 3, disclosed (meth)acrylate monomers in Kobayashi [0028-0030] are capable of providing for the claimed units.
With regard to claim 6, Kobayashi teaches claimed crosslinking agents [0055].
With regard to claim 7, Kobayashi teaches claimed cation [0053].
With regard to claims 8 and 9, Kobayashi teaches anions within the scope of the claimed invention [0053], such as CF3SO3- (reads on Formula 3), (CF3SO2)2N- and (C2F5SO2)2N- (read on Formula 4) and (CF3SO3)3C- (reads on Formula 5).
With regard to claim 10, Kobayashi teaches alkali metal salt in an amount of preferably, 0.01 to 5 parts per 100 parts by wt. of (meth)acryl-based polymer [0054].
With regard to claim 12, CN ‘157 teaches acetylacetone as a crosslinking inhibitor (page 12), which has the following formula:

    PNG
    media_image1.png
    94
    170
    media_image1.png
    Greyscale

i.e. in claimed Formula 1, R1=R2=alkyl group having 1 carbon atom, R3=R4=H.
With regard to claim 13, the secondary reference teaches 2,4-hexanedione as a crosslinking inhibitor (CN 157-page 12), which has the following formula:

    PNG
    media_image2.png
    138
    249
    media_image2.png
    Greyscale

It is noted that the disclosed compound is positional isomer of the claimed compounds and as stated in paragraph 18 above, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claim 14, CN ‘157 teaches acteylacetone preferably in an amount of 1.0-5.0 parts by wt., relative to 100 parts by wt. of the copolymer (page 12). Thus, the claimed ratio overlaps with the ratio taught by the combination.
With regard to claims 15, 17, 18 and 22, Kobayashi teaches claimed crosslinking agents [0055], in an amount of preferably, 0.01 to 15 parts by wt. of (meth)acryl-based polymer [0055, 0062].
With regard to claims 23 and 24, Kobayashi teaches (meth)acryl-based polymer within the scope of the claimed invention [0033, 0137, 0143],

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-10, 12-15, 17, 18, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-16, 19 and 20 of copending Application No. 1659,273 (reference application, amdt. dated 10/12/22).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is drawn to an optical laminated comprising a pressure sensitive adhesive layer formed from a crosslinkable composition comprising an acrylic polymer, a compound of Formula 1 (reads on claimed Formula 1), 3 parts by wt. or more of an ionic compound having an alkali metal (reads on ionic compound) relative to 100 parts by weight of the acrylic polymer, 1 part by wt. or less of a crosslinking agent, relative to 100 parts by weight of the acrylic polymer. It is noted that the cross-linkable composition of copending claim 1 does not recite a metal chelate or metal-containing crosslinking catalyst as an essential component and moreover,  copending claim 4 recites an epoxy cross-linking or an aziridine crosslinking agent, i.e. not a metal chelate crosslinking agent. Additionally, copending claim 3 recites the acrylic polymer as comprising polymerized units of an alkyl (meth)acrylate monomer and a polymerized unit of a carboxyl group-containing monomer. 
Copending claims 1, 3, 4-16 and 20, directed to an optical laminate, and copending claim 19, drawn to a device, are silent with regard to comprising an adhesive layer formed from a crosslinkable composition within the scope of claim 1, in one single claimed embodiment as in the claimed invention. However, it would have been obvious to one of ordinary skill in the art, to prepare a crosslinkable composition, which is nested in the body copending claim 1 for preparing the adhesive layer, from a composition as set forth in copending claim 1, in view of limitations in copending claims 3 and 4, and thereby arrive at claim 1 on the instant invention. As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Additionally, a skilled artisan would reasonably expect the resultant composition to be electrically conductive, absent evidence to the contrary, on the basis that the resultant composition would include components as in the claimed invention.
With regard to claims 3, 23-24, copending claim 3 obviates the claimed limitations.
With regard to claims 6,15 and 22, copending claim 4 recites the claimed limitation.
With regard to claims 7, 8, 9, 12, 13, 17 and 18, copending claim 5, 6, 7, 10, 11, 15 and 16, respectively, recites the claimed limitations.
With regard claim 10, copending claims 1, 8 and 9 obviates the claimed limitation.
With regard to claim 14, copending claim 12 obviates the claimed limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6-10, 12-15, 17, 18, 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 1659,273 (reference application, prelim. amdt. dated 1/6/21).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is drawn to a cross-linkable composition comprising an acrylic polymer having a carboxyl group (reads on claimed acrylic polymer), a compound of Formula 1 (reads on claimed Formula 1), an ionic compound having an alkali metal cation (reads on claimed ionic compound) an epoxy cross-linking agent. Copending claims 18-20 depend on copending claim 1 and include the limitations thereof.
Furthermore, according to copending claim 2, the composition does not comprise metal chelate cross-linking agent and a metal-containing cross-linking catalyst, and according to copending claims 7 and 8, the amount of the ionic compound is 0.001 to 20 parts by weight, or 3 parts by weight or more, respectively, relative to 100 parts by weight of the acrylic copolymer.
Copending claims are silent with regard to an adhesive composition within the scope of claim 1, in one single embodiment. However, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an adhesive composition from the limitations of copending claims 1, 2 and 7 or 8 and thereby arrive at claim 1 of the present application. As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Additionally, a skilled artisan would reasonably expect the resultant composition to be electrically conductive, absent evidence to the contrary, on the basis that the resultant composition would include components as in the claimed invention.
With regard to claims 3, 23-24, copending claim 3 and with regard to claim 10, copending claims 7 and 8 obviate the claimed limitations.
With regard to claim 6, copending claim 1 obviates the claimed limitation.
With regard to claims 7, 8, 9, 12, 13, 14, 15, 18, copending claims 4, 5, 6, 9, 10, 11, 12, 13, respectively, obviate the claimed limitations.

Response to Arguments
In view of the amendment dated 9/30/22, all rejections set forth in the office action dated 6/30/22 are withdrawn. New grounds of rejections are setforth herein above, relying on references cited in the Interview Summary dated 9/12/22. Pertinent arguments concerning these references are addressed herein below:
Regarding arguments on Morimoto-Ilda combination:
Morimoto teaches an ionic compound, preferably in an amount of 0.1 to 3 parts by wt. per 100 parts by wt. of the acrylic emulsion polymer [0098, 0138-0140]. Thus, ionic compound in an amount of 3 parts by weight meets the claimed limitation, and additionally, an amount greater than but close to 3.0 obviated the claimed lower limit for reasons stated in paragraph 9 above. With regard to Ilda’s teaching on formaldehyde as a trapping agent, Ilda teaches that  even when such formaldehyde generating compounds are not used, formaldehyde may be contained in the atmosphere or possibly trapped in the adhesive compositions which may be trapped by acetyl acetone [0002-0007]. Thus, the combination of Morimoto and Ilda obviates the claimed compositional limitations, and all the advantageous properties thereof would flow naturally, as materials and their properties are inseparable.
Regarding arguments on unexpected results:
As an initial clarification, although neither Morimoto nor Ilda teach the use of a compound of Formula 1 would solve the crosslinking problem that is caused when high ion concentration is present, nonetheless, Ilda provides a motivation to be combined with the primary reference. It is noted that claims of the elected invention are drawn to a composition of matter, which composition is obviated by the Morimoto-Ilda combination. Even so, the asserted unexpected results are limited to the specific compositions of inventive examples and are not reasonably commensurate in scope with the claim language.
Regarding arguments on Kobayashi:
Kobayashi describes in the Description of the Related Art section, concerns on surface protecting film, such as static electricity [0006]. However, Kobayashi’s goal is to provide for antistatic pressure sensitive adhesive protecting film [0002], by including an alkali metal slat in an amount capable of providing for sufficient electrification property, i.e. electrical conductivity. As such, the above presented combination of Kobayashi with CN ‘157, or a combination of Kobayashi-Ilda that is not relied herein above due to the cumulative nature of rejections, obviates the claimed compositional limitations and a skilled artisan would reasonably expect such combinations to have electrical conductivity due to the presence of an ionic compound, absent evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762